Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a reply to the amendments and remarks filed by the Applicant on 26 July, 2021 in which claims 1, 2, 4-10, and 13-15 are pending. Claims 1 and 8 are independent. Claims 2, 4-7, 9, 10 and 13-15 are dependent. Applicant has canceled claims 3, 11 and 12.
Applicant’s claim amendments and remarks are found to be persuasive. 



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend claims 6 and 14 as follows:
 phase shifter is coupled with an emitter circuit including at least a bipolar transistor.
14. (Currently Amended) The local coil of claim 8, wherein the [[signal amplifier]] phase shifter is a bipolar transistor in an emitter circuit.



Allowable Subject Matter

Claims 1, 2, 4-10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a single stage radio frequency amplifier comprising a signal amplifier having an input and an output and a phase shifter with all expressed limitations in the claim. 

As to independent claim 8, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a local coil comprising a single stage radio frequency amplifier comprising a signal amplifier and  a phase shifter configured to be in signal connection with the signal output and the signal input of the signal amplifier and is configured to couple a predetermined portion of an output signal of the signal amplifier with a predetermined phase shift into the signal input of the signal amplifier, as stated in the claim in association with the remaining claim features.

As to dependent claims 2 and 4-7, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 1.

As to dependent claims 9, 10 and 13-15, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852